                                  1                              UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA            closed
                                  3
                                  4                                                                      JUL 2, 2019

                                  5                                                                        BH
                                         William J. Drayton,
                                  6                      Plaintiff,                     2:17-cv-06408-VAP-PJWx
                                  7                      v.
                                                                                               JUDGMENT
                                  8      Eastlink Productions, Inc. et al.,
                                  9                            Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14      Pursuant to the Court’s Order Granting Plaintiff’s Motion for Attorneys’
                                 15   Fees, judgment is hereby entered in favor of Plaintiff and against Defendant
                                 16   in the amount of $6,532.50 in attorneys’ fees.
                                 17
                                 18      IT IS SO ORDERED.
                                 19
                                 20
                                 21      Dated:     7/2/19
                                 22                                                      Virginia A. Phillips
                                                                                  Chief United States District Judge
                                 23
                                 24
                                 25
                                 26

                                                                              1
